PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/125,411
Filing Date: December 17, 2020
Appellant(s): Benoit Dageville et al.



__________________
Blake L. Holt  (Reg. No. 78,639)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on June 13, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated January 14, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Argues: (with respect to 112(a) rejections)
 Appellant submits that the Examiner's rejection of claims 1, 11, and 21 under 35 U.S.C. § l 12(a) arises from clear error because the recited subject matter is expressly supported by the specification…Appellant submits an enabling written description for the above-recited subject matter of claims 1, 11, and 21 may be found, for example, at paragraphs [0064], [0066], [0069], and [0070] and FIG. 8 of the application as filed…the Application as filed explains that "the same file is cached by multiple execution nodes at the same time." (¶[0070].) The application as filed also explains that"[ e]ach execution node in a particular virtual warehouse has its own cache," which "may also be referred to as a 'local cache."' (¶ [0066], [0069].) The application as filed also explains that "each execution node determines at 810 [ as shown in FIG. 8] whether the files distributed to the execution node are stored in the execution node's cache ...If the files are already stored in the execution node's cache, the execution node processes the query using those cached files at 816 [ as shown in FIG. 8]. However, if one or more of the files are not stored in the execution node's cache, the execution node retrieves the non-cached files from a remote storage device at 812 [as shown in FIG. 8]." (¶[0070].)… the Application as filed explicitly states that the same file is cached by multiple execution nodes at the same time, each execution node (single tense) determines whether the files distributed to the execution node (single tense) are stored in the execution node's cache (single tense), and if one or more of the files are not stored in the execution node's cache (single tense) then the execution node retrieves the non-cached files from a remote storage device. 
In other words, the Application as filed does not state, as improperly suggested by the Examiner, that the data must be absent from all of the execution nodes of the execution platform before an execution node will decide to retrieve the data from a remote storage device. Rather, the Application as filed is clear that an execution node retrieves the one or more of the files from the remote storage device if the data is absent from the local cache of the single execution node of the execution platform. Indeed, operation 810 of FIG. 8 clearly states "File(s) in Execution Node's Cache," which - once again - is single tense.
Furthermore, because the Application as filed explains that (1) the same file is cached by multiple execution nodes at the same time and (2) the execution node retrieves the one or more of the files from the remote storage device if the data is absent from the local cache of the single execution node (i.e., as opposed to all the execution nodes), one of ordinary skill in the art would have understood with reasonable certainty that the execution node could retrieve the one or more of the files from the remote storage device "even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node," as recited by claim 1. (emphasis original) (App. Br. 9-12.)

Examiner’s Response: 
Claim 1 recites, in part … in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device (emphasis added.)
The underlined portion as shown above is not disclosed in the specification as required in the first paragraph of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Steps 810 and 812 of Fig. 8 and the associated descriptions in ¶ 66 of the specification  teaches in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices as shown below:
[0066] Method 800 continues as each execution node determines at 810 whether the files distributed to the execution node are stored in the execution node's cache. The execution node's cache may also be referred to as a "local cache." If the files are already stored in the execution node's cache, the execution node processes the query using those cached files at 816. However, if one or more of the files are not stored in the execution node's cache, the execution node retrieves the non-cached files from a remote storage device at 812. The execution node stores the retrieved files in the local cache at 814, and processes the query using the retrieved files at 816. 
It is shown if the requested file is not in the local cache of an execution node/a data node, then the data node retrieves data from a remote storage. 
However, this is not implied in FIG. 8 and the associated description in the Specification that if one or more of the files are not stored in the execution node's cache, the execution node retrieves the non-cached files from a remote storage device at 812 even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device.
First, “even though,” unlike “even if,” should be read as “despite of facts that” or simply “wherein” according to the BRI.  There is no explicit disclosure that “a second data node of the plurality of data nodes has already cached the one or more parts of the file” that are not cached by the first data node.  The specification suggests the opposite.  Spec. ¶ 70 (stating “the same file is cached by multiple execution nodes at the same time”).  Further, the fact that “one or more parts of the file that are not cached by the first data node” does not imply or inherently teach “a second data node of the plurality of data nodes has already cached the one or more parts of the file.”  Therefore, there is no support for the highlighted limitations.
Second, if “even though” were read to mean “even if,” there is no support for the highlighted limitations either.  Applicant appears to contend that the highlighted limitation is inherent, which is incorrect, because there are multiple possibilities regarding the claimed “second data node” based on Applicant’s explicit disclosure.  
It is possible that the reason for the claimed method to “retriev[e] . . .  from one or more remote storage devices . . .” is that the second data node also does not have a local cache of the “one or more parts of the file” that first data node does not cache, because the first and second data nodes have the same cache copy of the same file (Spec. ¶ 70, stating “the same file is cached by multiple execution nodes at the same time”).  If the cache kept by the first data node does not have the “one or more parts of the file,” the second data node does not have the “one or more parts of the file” either.
Contrary to the claimed feature of “even though a second data node . . . ” inferred by Applicant, if the first data node and the second data node do not cache the same file, and the second data node caches the “one or more parts of the file” that the first data node does not cache, Applicant’s disclosure strongly suggests that a person with ordinary skills in the art would retrieve the one or more parts of the file from the second data node when “a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node.”  Paragraph 31 of the specification states “One or more nodes in execution platform 112 process the query using data cached by the nodes and, if necessary, data retrieved from storage platform 114. It is desirable to retrieve as much data as possible from caches within execution platform 112 because the retrieval speed is typically much faster than retrieving data from storage platform 114” (emphasis added).  The claimed feature of “even though a second data node . . . . ” inferred by Applicant appears to contradict paragraph 31.
Appellant refers to ¶¶ 64, 66, 69 and 70 of the specification for showing support for the underlined limitations but there is no implication of even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device in those paragraphs.
For example, Appellant emphasizes that, based on ¶ 70 of the specification, “the same file is cached by multiple execution nodes at the same time”. Caching “the same file” by two execution nodes is an evidence of existence of  “the same file” in two execution nodes; this is not an evidence of the existence of the file, that is not stored in the first execution node's cache, in a second execution node's cache. Furthermore, ¶ 70 describes cashing “the same file” by multiple execution nodes for “parallel processing of the same data by different execution nodes”. It means two execution nodes cache the same file for parallel processing while the underlined portion requires the existence of file, that is not stored in the first execution node's cache, in the second execution node's cache and retrieving the file that is not stored in the first execution node’s cache from a remote storage by the first execution node even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device. 
Therefore, caching “the same file” by two execution nodes cannot be seen as an evidence for storing the file, that is not stored in the first execution node's cache, in the second execution node's cache; and the first execution node retrieves the file that is not stored in the first execution node’s cache from a remote storage even though retrieving the file from the second execution node would be faster than retrieving the file from the remote storage device.
The specification discloses the following at ¶ 64:
[0064] Method 700 continues as the resource manager determines multiple tasks necessary to process the received statement at 706. The multiple tasks may include, for example, accessing data from a cache in an execution node, retrieving data from a remote storage device, updating data in a cache, storing data in a remote storage device, and the like. The resource manager also distributes the multiple tasks to execution nodes in the execution platform at 708. As discussed herein, the execution nodes in the execution platform are implemented within virtual warehouses. Each execution node performs an assigned task and returns a task result to the resource manager at 710. In some embodiments, the execution nodes return the task results to the query coordinator. The resource manager receives the multiple task results and creates a statement result at 712, and communicates the statement result to the user at 714. In some embodiments, the query coordinator is deleted after the statement result is communicated to the user. 

As can be seen, this paragraph discloses “…accessing data from a cache in an execution node, retrieving data from a remote storage device, updating data in a cache, storing data in a remote storage device…”. This paragraph does not disclose even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device as discussed above.
The specification discloses the following at ¶ 65:
[0066] Method 800 continues as each execution node determines at 810 whether the files distributed to the execution node are stored in the execution node's cache. The execution node's cache may also be referred to as a "local cache." If the files are already stored in the execution node's cache, the execution node processes the query using those cached files at 816. However, if one or more of the files are not stored in the execution node's cache, the execution node retrieves the non-cached files from a remote storage device at 812. The execution node stores the retrieved files in the local cache at 814, and processes the query using the retrieved files at 816. In some embodiments the execution node modifies the retrieved file prior to storing the file in the local cache. For example, the execution node may decrypt an encrypted file or decompress a compressed file. By decrypting or decompressing the file prior to caching, the execution node only performs that modification once, instead of decrypting or decompressing the file each time it is accessed from the local cache. 

As can be seen, this paragraph discloses “…if one or more of the files are not stored in the execution node's cache, the execution node retrieves the non-cached files from a remote storage device at 812. The execution node stores the retrieved files in the local cache at 814, and processes the query using the retrieved files at 816.…” This paragraph does not disclose even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device as discussed above.
The specification discloses the following at ¶ 69:
[0069] The example systems and methods described herein provide a distributed cache architecture within a single virtual warehouse or across multiple virtual warehouses. Each execution node in a particular virtual warehouse has its own cache. The multiple execution nodes in the particular virtual warehouse form a distributed cache (i.e., distributed across the multiple execution nodes). In other embodiments, the cache may be distributed across multiple execution nodes contained in multiple different virtual warehouses.

As can be seen, this paragraph discloses that the system comprises multiple execution nodes’ caches.  This paragraph does not disclose even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device as discussed above.
However, the specification at ¶ 31, describes processing data from caches as much as possible as a desired operation:
[0031] During typical operation, data processing platform 100 processes multiple queries (or requests) received from any of the users 104-108. These queries are managed by resource manager 102 to determine when and how to execute the queries. For example, resource manager 102 may determine what data is needed to process the query and further determine which nodes within execution platform 112 are best suited to process the query. Some nodes may have
already cached the data needed to process the query and, therefore, are good candidates for processing the query. Metadata 110 assists resource manager 102 in determining which nodes in execution platform 112 already cache at least a portion of the data needed to process the query. One or more nodes in execution platform 112 process the query using data cached by the nodes
and, if necessary, data retrieved from storage platform 114. It is desirable to retrieve as much data as possible from caches within execution platform 112 because the retrieval speed is typically much faster than retrieving data from storage platform 114 (emphasis added.)

From the above paragraph, it is evident that it is desirable to retrieve data from caches within execution platform 112 as much as possible because it is much faster than retrieving data from storage platform 114.
Therefore, the retrieval of a file from a remote storage as illustrated in steps 810 and 812 of Fig. 8 and as described in ¶ 66 of the specification cannot be seen as an implication for retrieving data from a remote storage even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device because, if it were the case, the system would operate in contradiction with the desirable operation as disclosed in specification, ¶ 31. 

Appellant Argues: (with respect to 102(a) rejections)
…Soundararajan is clearly explaining that there are various reasons why retrieving the data from the processing nodes may be more efficient than retrieving the data from storage server….Soundararajan explains that its system is designed to maximize efficiency/speed by retrieving the data from a local memory cache of a processing… Thus, the Examiner's assertion that the processing node 610 in Soundararajan would ever decide to retrieve data from the storage server 550 in a situation when it would be more efficient (i.e., faster) to retrieve the data from another processing node entirely contradicts the teachings of Soundararajan. Thus, it is not possible for Soundararajan to teach or suggest the above-recited subject matter of claim 1. (emphasis original) (App. Br. 18-19.)

Examiner’s Response: 
As shown above, the specification does not support “even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device” as recited in claim 1. In fact, the specification at ¶ 31, discloses retrieving data from caches as much as possible as a desirable operation “because the retrieval speed is typically much faster than retrieving data from storage platform 114”.   
Based on specification, ¶ 31, “resource manager 102 may determine what data is needed to process the query and further determine which nodes within execution platform 112 are best suited to process the query. Some nodes may have already cached the data needed to process the query and, therefore, are good candidates for processing the query. Metadata 110 assists resource manager 102 in determining which nodes in execution platform 112 already cache at least a portion of the data needed to process the query. One or more nodes in execution platform 112 process the query using data cached by the nodes and, if necessary, data retrieved from storage platform 114. It is desirable to retrieve as much data as possible from caches within execution platform 112 because the retrieval speed is typically much faster than retrieving data from storage platform 114”.
“Even though,” unlike “even if,” should be read as “despite of facts that” or simply “wherein” according to the BRI.  However, if it were read to be “even if,” the limitation “even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device” is read to mean “even if a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device,” because there is no explicit or inherent teaching from the specification that “a second data node . . . has already cached the one or more parts of the file” that the first data node does not cache.  
MPEP 2111.04 states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.”
The conditions “a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device” are not required to occur, and the corresponding step(s) are not required either at least for the method claim.
Further, similar to specification, ¶ 31,  Soundararajan, ¶ 50 discloses, “[w]hen job scheduler 542 assigns tasks to the processing nodes, the tasks may be assigned to the processing nodes based on whether the data needed to perform the task, or a portion of the data, is already present in the associated memory caches. Once a processing node is performing a task and a determination is made that additional data is needed, the processing node may also access metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550. For various reasons, retrieving the needed data from one of the processing nodes may be more efficient than retrieving the data from storage server 550 or another source” (emphasis added). Soundararajan, ¶¶ 55-56 discloses “a task may be assigned to one or more processing nodes which have the most efficient access to the first data chunks needed to start the task. Other assignment criteria are possible… one or more cache coordinators also manage the process of retrieving or copying data from the other memory caches and/or storage server 650 when other data is needed by the processing node”. Soundararajan, ¶ 59 discloses “the decision between the two processing nodes may be based on other task assignments, processing capability, expected downtime, desired end states of the individual memory caches, or other factors. In this case, job scheduler 642 assigns task X to processing node 610”. Soundararajan, ¶ 61 discloses that “[a]lthough data chunk A2 could be retrieved from storage server 650, it will typically be more efficient to retrieve it from one of the other memory caches.”
Therefore, a processing node among multiple processing nodes is selected for performing a task based on “hav[ing] the most efficient access to the first data chunks needed to start the task the selection… other task assignments, processing capability, expected downtime, desired end states of the individual memory caches, or other factors” and further, from the processing node, a cache coordinator manages “the process of retrieving or copying data from the other memory caches and/or storage server 650 when other data is needed by the processing node” if additional data is needed.
The term “alternative” in “[o]nce a processing node is performing a task and a determination is made that additional data is needed, the processing node may also access metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550” indicates that needed data is retrieved from “storage server 550” but before retrieving data from storage server, it is determined if data can be retrieved from other  locations/caches more efficiently. Evidently, in response to the determination that retrieving the data from another processing node/cache is not more efficient than retrieving the data from storage server 550, then, even though, the data is already cached in another processing node, the data is retrieved from storage server 550 based on other criteria as disclosed in ¶ 59, “the decision between the two processing nodes may be based on other task assignments, processing capability, expected downtime, desired end states of the individual memory caches, or other factors”. For example, while the data is already cached in another processing node and it is faster to retrieve data from the processing node, it might be decided to retrieve data from the storage server because of the expected downtime of the processing node.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHSEN ALMANI/
Primary Examiner, Art Unit 2159


Conferees:
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             

/ZHENGXI LIU/           Primary Examiner                                                                                                                                                                                            




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.